Sherwood, J.
This action was brought in justice’s court for false imprisonment, appealed to the circuit court, and upon the trial in both courts the plaintiff had judgment. The-defendant brings error.
It is claimed' by the plaintiff that the defendant wrongfully caused and directed his arrest in two cases — one a civil and the other a criminal suit; the defendant being plaintiff in the one and complaining witness in the other; but it is. not claimed that he acted maliciously in either. The record contains all the evidence bearing upon the' questions raised,, and from which it appears, by that offered by the plaintiff', that the arrests were made by a constable upon a warrant, issued by a justice of the peace and delivered to him by the defendant, but we cannot say that the defendant asked or directed him to make the arrests, or was present when the arrests were made. Neither the complaints nor warrants-were put in evidence on the trial.
It does not appear that the officer arrested the plaintiff by-reason of anything the defendant said'to him,'but by virtue-of his warrant which he subsequently returned to the court. In the absence of testimony upon the subject we cannot, under the circumstances, presume the court acted illegally in taking the complaints or in issuing the warrants, the evidence-of which was given by the plaintiff; but on the contrary,, the rule that.“regular official action” will be presumed applies to a magistrate’s court, and must be observed in this-case.
No question having been raised as -to the subject-matter being within the jurisdiction of the justice, and the defendant having acted in good faith, we think he was entitled to have his several requests given to the jury as asked,1 and the *453failure of the court to comply was error. The cases cited by defendant’s counsel fully sustain these views. '
The judgment must be reversed and new trial granted.
The other Justices concurred.

 The defendant’s counsel requested the court to charge the jury as fob lows: First. That if you find that the defendant gave the officer a warrant, and the plaintiff was arrested on that warrant, that the presumption in such a case would be in favor of that warrant being a legal warrant. Second. If the jury find from the plaintiff’s own proof that defendant gave an officer a warrant, and the arrest was un'der such warrant, the presumption is in favor of the warrant being a legal one. Third. And if you find, that plaintiff was legally arrested, no damages can be recovered by the plaintiff.